REINHARDT, Circuit Judge.
I agree with my colleagues that, under California law, only those motions decided after a hearing “that was the equivalent of a trial with oral testimony” may serve as the basis for collateral estoppel. Groves v. Peterson, 100 Cal.App.4th 659, 668, 123 Cal.Rptr.2d 164 (2002), amended by 2002 WL 1822949 (Aug. 9, 2002). However, the majority errs in finding that the hearing in this case met the California standard. The court ruled on the plaintiffs’ motion after reviewing several declarations and depositions; this abbreviated evaluation was appropriate for the disposition of a motion in a summary procedure. Declarations and depositions, however, do not amount to “the equivalent of a trial with oral testimony,” particularly if the question at issue turns on an assessment of the parties’ relative credibility. See Mendoza Manimbao v. Ashcroft, 298 F.3d 852, 858 (9th Cir.2002) (emphasizing the importance, in evaluating credibility, of nonverbal cues absent from a transcript) (citing Penasquitos Village, Inc. v. NLRB, 565 F.2d 1074, 1078-79 (9th Cir.1977)). Because the motion hearing in this case was inadequate to support a finding of collateral estoppel, I respectfully dissent.